
QuickLinks -- Click here to rapidly navigate through this document




CONFIDENTIAL TREATMENT REQUESTED
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. 200.80(b)(4),
200.83 and 240.24b-2



EXHIBIT 10.50



AMENDED AND RESTATED INTERNATIONAL DISTRIBUTION AGREEMENT


        This Amended and Restated International Distribution Agreement
("Agreement") is made and entered into as of this 24th day of June, 2002
("Effective Date"), by and between HEALTHETECH INC., a Delaware corporation
having its principal place of business at 523 Park Point Drive, Third Floor,
Golden, Colorado 80401 USA ("HealtheTech"), and MALACCA INTERNATIONAL
CORPORATION ("Distributor"), on having an office c/o Microlife Corporation, 9F,
431, RuiGang Road, NeiHu, Taipei 114, Taiwan, R.O.C.


RECITALS


        WHEREAS, HealtheTech is a personal health monitoring company that
develops, manufactures, and markets various devices, software, and services for
consumer health, fitness, and nutrition.

        WHEREAS, Distributor is a wholly-owned subsidiary of Microlife
Corporation ("Microlife"), which is the world's leader in blood pressure,
thermometer, and other consumer health monitoring technology.

        WHEREAS, HealtheTech has appointed Distributor as an authorized
exclusive distributor of certain HealtheTech products in the Territories, and
Distributor has accepted this appointment pursuant to the terms and conditions
set forth in that certain International Distribution Agreement, dated as of
March 21, 2002 ("Original Agreement").

        WHEREAS, the parties mutually wish to amend and restate the Original
Agreement on the terms and conditions of this Agreement.

        ACCORDINGLY, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.    DEFINITIONS.

        1.1 "Affiliate" means, with respect to a party, any person or entity
that controls, is controlled by, or is under common control with such party,
where "control" means ownership of fifty percent (50%) or more of the
outstanding voting securities (but only as long as such person or entity meets
these requirements).

        1.2 "End User" means a person, company, or other legal entity that
purchases a Product for its own internal purposes and not for distribution to,
or use on behalf of, others.

        1.3 "End User Agreement" means the written agreement between HealtheTech
and an End User pursuant to which such End User receives a limited,
non-exclusive, non-transferable right to use any software associated with the
Products in accordance with such agreement.

        1.4 "HealtheTech Marks" means the trademarks, service marks and trade
names of HealtheTech listed in Exhibit D (as such list may be updated from time
to time by HealtheTech upon notice to Distributor).

1

--------------------------------------------------------------------------------


        1.5 "Intellectual Property Rights" means all present and future
worldwide copyrights, trademarks, trade secrets, patents, patent applications,
moral rights, contract rights, and other intellectual property rights.

        1.6 "Markets" means those markets set forth in Exhibit C.

        1.7 "BodyGem Measurement Services" means the providing of metabolic
measurements using the BodyGem metabolic measurement device manufactured by
HealtheTech.

        1.8 "Products" means only those devices of HealtheTech that are
specifically listed in the attached Exhibit A. HealtheTech may change the
specifications, components, design, performance and appearance of any Product at
any time. HealtheTech will give Distributor written notice of any such change,
whereupon Exhibit A will be amended to reflect the change.

        1.9 "Sales Targets" means the annual and quarterly sales targets
established by the parties in accordance with this Agreement. The Sales Targets
for the Term (as defined in Section 13.1) are set forth in the attached
Exhibit B. Distributor hereby acknowledges the sales targets are reasonable and
constitute a material obligation herein.

        1.10 "Single Use Breathing Insert" means the "disposable" facemask or
mouthpiece that an individual breathes into during a BodyGem metabolic
measurement. This Insert is designed for one-time use and must be discarded at
the end of a successful measurement.

        1.11 "Service Affiliate" means a joint venture, cooperative or other
entity fifty one percent (51%) or more owned by Distributor and established to
provide BodyGem Measurement Services to customers in the Territories in each
Market using Products.

        1.12 "Sponsor" means to financially support or officially endorse
through contribution of funds, Products or other resources.

        1.13 "Territories" means the geographical areas described in the
attaches Exhibit C.

        1.14 "User Documentation" means the user documentation and instruction
manuals furnished to Distributor by HealtheTech for distribution along with the
Products.

2.    RELATIONSHIP OF THE PARTIES.

        2.1 Appointment. HealtheTech hereby appoints Distributor, and
Distributor hereby accepts HealtheTech's appointment, as HealtheTech's exclusive
Distributor of Products in the Markets in the Territories during the Term and
subject to and in accordance with the provisions of this Agreement, including
the restrictions and conditions of exclusivity provided in Exhibit B.

        2.2 License Fee. As consideration for exclusivity within the Territories
and within the Markets through December 31, 2004. Distributor will pay to
HealtheTech a non-refundable up front fee of [***] Dollars ($[***] U.S.) which
will be paid in accordance with the following license fee payment schedule:

Payment Amount (U.S.$):


--------------------------------------------------------------------------------

  Payment Due Date:

--------------------------------------------------------------------------------

$[***]   Upon the Effective Date $[***]   April 15, 2002 $[***]   June 28, 2002
$[***]   June 28, 2002

        2.3 Exclusivity. Exclusivity will be maintained beyond 2004 on a year by
year basis through the Term if Distributor meets or exceeds the minimum sales
targets as defined in Exhibit B; provided, that if Distributor does not satisfy
the minimum sales targets described in Exhibit B and such failure is
attributable to causes solely or substantially within the control of HealtheTech
(including, without

2

--------------------------------------------------------------------------------


limitation, the unavailability of the Product), then the exclusivity shall be
maintained as if Distributor had maintained such minimum sales targets. If
Distributor does not meet or exceed the minimum sales targets as defined in
Exhibit B and such failure is not attributable to causes solely or substantially
within the control of HealtheTech (including, without limitation, the
unavailability of the Product), then the exclusivity shall terminate as set
forth in Exhibit B. During the entire exclusivity period, HealtheTech will not:

        (a)  appoint another distributor of Products in markets whose territory
includes any portion of the Markets in the Territories; or

        (b)  make direct sales of Products to dealers, distributors or retailers
in the Markets located in the Territories.

        2.4 Proprietary Information. Subject to all the terms and conditions of
this Agreement, HealtheTech may provide to Distributor, during the Term of this
Agreement. Proprietary Information in connection with Distributor's distribution
of the Product in accordance with this Agreement. "Proprietary Information"
means the following information of HealtheTech, to the extent previously,
currently or subsequently disclosed to Distributor under this Agreement or
otherwise: know-how and information relating to the Products, training for the
Products, Product technology, the composition, structure, organization, and use
of the Products, the software incorporated in the Products (including, code,
algorithms, schematics, data, processes), ideas and inventions (whether
patentable or not) related to the Products, information about HealtheTech's
business, (including, names and expertise of employees and consultants and other
technical, business, financial, customer and product development plans,
forecasts, strategies and information). Proprietary Information shall not
include any information that: (a) was already known to Distributor at the time
of disclosure by HealtheTech; (b) is disclosed to Distributor by a third party
who had the right to make such disclosure without any confidentiality
restrictions; (c) is, or through no fault of Distributor has become, generally
available to the public; or (d) is independently developed by Distributor
without reference to, or use of, HealtheTech's Proprietary Information.

        2.5 Independent Contractor. Distributor is an independent contractor and
not an agent, employee, franchise or partner of HealtheTech, and is acting in
the ordinary course of business. Distributor does not have any authority to, and
will not create or assume any obligation, express or implied, on behalf of
HealtheTech, and HealtheTech does not have any authority to, and will not create
or assume any obligation, express or implied, on behalf of Distributor.
Distributor shall be responsible for all taxes and payments concerning
Distributor, its employees and its sales representatives and HealtheTech shall
be responsible for all taxes and payments concerning HealtheTech, its employees
and its representatives. This Agreement does not create or evidence any joint
venture or partnership of the parties.

3.    LICENSES.

        3.1 Proprietary Information Sublicense. HealtheTech grants to
Distributor a limited, non-exclusive, terminable and royalty-free license to use
the Proprietary Information to fulfill its obligations pursuant to this
Agreement, including the right to sublicense any Proprietary Information to
Distributor's Service Affiliates necessary to enable Distributor's Service
Affiliates to perform Measurement Services using Products. Distributor agrees to
obligate any such Service Affiliates to the obligations defined in Exhibit F
attached hereto.

        3.2 Subdistributor Agreements. Before distributing the Products to any
subdistributor, Distributor must enter into a binding, written agreement with
such subdistributor, that contains terms no less restrictive than, and providing
substantially similar protection under the law of the applicable countries in
the Territories to, those set forth in this Agreement. Distributor will provide
HealtheTech with a copy of the form of the Subdistributor Agreement prior to
first use in connection with the Products.

3

--------------------------------------------------------------------------------


Distributor will provided complete and accurate copies of all such agreements to
HealtheTech within thirty (30) calendar days after the execution thereof;
provided that business and economic terms may be deleted from such agreements.
Distributor will enforce each such agreement with at least the same degree of
diligence that Distributor uses to enforce similar agreements for its own
products or other software products that it distributes, but in no event less
than reasonable efforts. Distributor will promptly notify HealtheTech if
Distributor becomes aware of any material breach of any such agreement relating
to the Products. Upon the termination of any such agreement, Distributor will
use all reasonable efforts to obtain from the subdistributor all Products in
such subdistributor's possession or control.

4.    SALES TARGETS.

        4.1 Distributor shall either (a) purchase a minimum total volume of
Products per calendar year during the Term of this Agreement equal to the Sales
Targets each calendar year provided in Exhibit B, or (b) pay HealtheTech [***]
percent ([***]%) of the amounts equivalent to the calendar year Sales Targets as
set forth in the Sales Targets definitions of Exhibit B. Sales Targets for years
beyond 2003 will be mutually agreed upon by the parties in writing in accordance
with Exhibit B. HealtheTech agrees to sell and deliver to Distributor at least
the minimum volume of Products per calendar year during the Term of this
Agreement equal to the Sales Targets each calendar year provided in Exhibit B.

5.    MARKETING OF PRODUCTS.

        5.1 Obligations of Distributor.

        (a)  Distributor will use its commercially reasonable efforts to develop
sales of the Products as well as to co-market HealtheTech products and services
in the Territories. In furtherance thereof, Distributor will fulfill the
obligations defined in Exhibit F and shall cause any Service Affiliate or
sublicense to substantially conform to the obligations defined in Exhibit F.

        (b)  Provide to HealtheTech the right of first negotiation to evaluate
and negotiate rights to re-sell products manufactured by Distributor and to be
used in connection with the Products that have not yet been offered to other
distributors. This right of first negotiation shall consist of Distributor
notifying HealtheTech of the availability of a new product and its associated
proposed pricing, and providing HealtheTech at least sixty (60) calendar days to
evaluate and exclusively negotiate with Distributor terms for reselling the
product in the United States. If the parties are unable to come to a mutual
agreement on the terms for reselling the product within that sixty (60) calendar
day period, then Distributor shall have the right to negotiate with other
parties concerning the products offered to HealtheTech.

        (c)  Distributor hereby grants to HealtheTech a non-exclusive right to
distribute any Chinese language version of any nutrition and exercise logging
software program that it has or will develop during the Term of this Agreement
at pricing to be mutually agreed to by the parties.

        5.2 Obligations of HealtheTech. HealtheTech will:

        (a)  provide Distributors reasonable advance written notice in the event
that it discontinues production of any of the Products; provided that such
reasonable advance written notice shall not be less than six (6) months unless
HealtheTech makes available for sale and distribution by Distributor a
replacement Product of substantially similar specifications and functionality;

        (b)  promptly refer to Distributor all inquiries for purchase of
Products received from within the Territories;

        (c)  promptly keep Distributor fully informed of any Product complaints
or adverse reactions that are, in HealtheTech's reasonable judgment,
significant, and of all matters that are, in

4

--------------------------------------------------------------------------------




HealtheTech's reasonable judgment, important concerning the quality and
performance of Products;

        (d)  promptly provide technical specifications and other information
required to support Distributor's securing of registrations, permits, licenses,
approvals and other governmental actions required to import, handle, market,
sell, demonstrate, use or distribute Products in the Territories;

        (e)  Qualify all Products shipped to the Distributor in the European
Market for "CE" certification marking, and appropriately mark all such Products
shipped to Distributor in the European Market with the CE mark;

          (f)  Qualify all Products shipped to the Distributor in the Taiwan
Market for either "UL" or "CE" certification marking, and appropriately mark all
such Products shipped to Distributor in the Taiwanese Market with either the UL
or CE mark;

        (g)  Provide to Distributor the right of first negotiation to add new
products offered by HealtheTech to the list of Products provided in Exhibit A
hereto for the Territories and the Markets subject to the terms of this
Agreement. This right of first negotiation shall consist of HealtheTech
notifying Distributor of the availability of a new product and its associated
proposed pricing to Distributor, and providing Distributor sixty (60) calendar
days to evaluate and exclusively negotiate with HealtheTech pricing and Sales
Targets associated with the new product. In the event Distributor elects not to
include the new product to the list of Products, or in the event the parties are
unable to come to a mutual agreement on the pricing and Sales Targets associated
with the new product terms within that sixty (60) calendar day period,
HealtheTech shall have the right to negotiate with other parties for
distribution rights for that product in the Markets and Territories defined
herein.

        (h)  Provide to Distributor the first right of competitive bid for the
manufacture of the disposable mouthpiece and mask units outside of the
continental US. This first right of competitive bid shall consist of HealtheTech
notifying Distributor of the potential of manufacturing outside of the US and
providing Distributor with product specifications. Afterwhich, sixty
(60) calendar days will be provided to Distributor to evaluate and exclusively
negotiate with HealtheTech production pricing and quantities associated with the
manufacture of said product. In the event Distributor elects not to manufacture
said product, or in the event the parties are unable to come to a mutual
agreement on the production pricing and quantities associated with the said
product within that sixty (60) calendar day period, HealtheTech shall have the
right to negotiate with other parties for manufacturing rights for that product
outside of the continental US; and

          (i)  use reasonable efforts to negotiate a license agreement with
Health Hero Network that may encompass rights to Health Hero Network's remote
health monitoring products and services, to include manufacturing and sales
distribution rights within the Territory and Markets described herein.

        5.3 Forecasts. At least fifteen (15) calendar days before the beginning
of each calendar quarter, Distributor shall (i) furnish HealtheTech with a
reasonable rolling forecast, by month, of sales of Product by units for the
following twelve (12) months and (ii) an irrevocable purchase order for the
third succeeding month. Forecasts are not binding on Distributor. Distributor
acknowledges that compliance with this provision is a material obligation herein
and HealtheTech acknowledges that since the Products are new, forecasting may be
difficult.

        5.4 Reports. Distributor will furnish HealtheTech with an annual
marketing plan (detailing planned sales training, staffing, convention and trade
show attendance, advertising, etc.) not less than ninety (90) calendar days
before the start of each HealtheTech's calendar year. Distributor will also give
HealtheTech a written summary of Distributor's marketing initiatives, quarterly
sales reports, and such other information as HealtheTech may reasonably request
within fifteen (15) calendar days after the

5

--------------------------------------------------------------------------------


end of each calendar quarter. No later than the fifth business day of each
month, Distributor shall report to HealtheTech in writing the number of units of
Product and the number of units of Single Use Breathing Inserts that were sold
to (their) customers in the previous month.

        5.5 Audits. Not more than once in any six (6) month period, HealtheTech
will have the right, during normal business hours and upon at least ten
(10) business days prior notice, to have an independent audit firm selected by
HealtheTech and reasonably acceptable to Distributor inspect Distributor's
facilities related to Distributor's activities pursuant to this Agreement and
audit Distributor's records relating to Distributor's activities pursuant to
this Agreement in order to verify that Distributor has paid to HealtheTech the
correct amounts owed under this Agreement and otherwise complied with the terms
of this Agreement. The audit will be conducted at HealtheTech's expense, unless
the audit reveals that Distributor has underpaid the amounts owed to HealtheTech
by fifteen percent (15%) or more in any six (6) month period, in which case
Distributor will reimburse HealtheTech for all reasonable costs and expenses
incurred by HealtheTech in connection with such audit. Distributor will promptly
pay to HealtheTech any amounts shown by any such audit to be owing plus interest
as provided in Section 6.6. Any confidential or proprietary information of
Distributor disclosed to HealtheTech in the course of the audit will be subject
to the confidentiality provisions between Distributor and HealtheTech in this
Agreement.

6.    PURCHASE AND SALE OF PRODUCTS.

        6.1 Orders. Distributor's orders for Products are subject to acceptance
by HealtheTech and to the provisions of this Agreement. Distributor shall submit
a written purchase order to HealtheTech for each order and HealtheTech shall
transmit a written or verbal (telephone call) order confirmation within two
(2) business days from receipt of the purchase order confirming the Product
quantities to be shipped and the estimated shipping date. Once a purchase order
is accepted, HealtheTech will fill and ship orders in accordance with its
customary procedures subject to Product availability. HealtheTech may allocate
its output according to its sole judgment if demand exceeds its manufacturing
capacity. HealtheTech may choose the mode of shipment and carrier unless
otherwise specified in the order. Notwithstanding anything to the contrary, any
order for Products by Distributor which are not accepted, which are delayed or
which are restricted due to output restrictions shall be credited to Distributor
when determining whether Distributor has achieved the minimum sales targets set
forth in Section 2.3.

        6.2 Delivery. HealtheTech will deliver all Products sold to Distributor
Ex Works at HealtheTech's warehouse (Incoterms 2000). Title to and all risk of
loss of or damage or casualty to such Products will pass to Distributor upon
delivery to the carrier. If Product is not shipped freight collect, Distributor
will reimburse HealtheTech on demand for all shipping charges, premiums for
freight insurance, customs duties, import and export fees, and transportation
costs incurred by HealtheTech. HealtheTech may, at its option, select the
freight forwarder. In addition, if no customs broker is specified, HealtheTech
may, at its option, select a customs broker for the specified shipment.

        6.3 Price. HealtheTech will sell Products to Distributor under the
Agreement at the prices set forth in HealtheTech's international price list in
effect on the date of HealtheTech's acceptance of Distributor's order. A copy of
HealtheTech's international price list in effect on the Effective Date of this
Agreement is attached as Exhibit E. HealtheTech may change its international
price list from time to time, provided that any such change will not be
effective under this Agreement unless and until the expiration one (1) calendar
year after HealtheTech gives Distributor written notice of the change. Notice of
price changes shall be set forth in revisions to HealtheTech's international
price list or international order form, if HealtheTech increases its prices by
more than fifteen percent (15%) in any twelve (12) month period during the Term.
All prices are payable in United States currency.

6

--------------------------------------------------------------------------------


        6.4 Payment. Unless otherwise specified in the applicable order,
Distributor will pay each of HealtheTech's invoices within forty-five
(45) calendar days after the date of the invoice. HealtheTech may at its
discretion refuse orders, require payment in full, ship C.O.D. or halt shipments
in transit if any prior invoice is not paid in full or if HealtheTech deems such
steps necessary to secure payment; provided, that HealtheTech may not take any
such actions if Distributor notifies HealtheTech of a good faith dispute
regarding one or more invoices and pays the undisputed portion within such forty
five (45) calendar day period. Upon reasonable prior written notice, HealtheTech
may establish and modify credit limits for Distributor and require payment
through a sight draft or an irrevocable letter of credit issued or confirmed by
a bank reasonably acceptable to HealtheTech and shall refuse to accept an order
or ship Products until such letter of credit has been delivered to HealtheTech.

        6.5 Taxes. The purchase prices and other amounts specified in this
Agreement do not include sales, use or other applicable taxes, duties, tariffs,
or customs fees unless expressly stated to the contrary. Distributor will pay
all such taxes, duties, tariffs, customs fees or other required import/export
fees solely related to the purchase of the Products by Distributor.

        6.6 Interest. Any amount not paid when due will be subject to finance
charges at the rate of one percent (1.0%) per month or the maximum rate
permitted by applicable law, whichever is less, determined and compounded on a
daily basis from the date due until the date paid. Payment of such finance
charges will not excuse or cure Distributor's breach or default for late
payment. If HealtheTech retains a collection agency, attorney or other person or
entity to collect overdue payments, all collection costs, including but not
limited to reasonable attorney's fees, will be payable by Distributor.

        6.7 Returns. Authorization is required for all returns and a Returned
Goods Authorization ("RGA") number must be obtained prior to returning
non-defective product to HealtheTech. An RGA number can be obtained by calling
HealtheTech Customer Support Services at 800 345-4207 and requesting an RGA
number for specified product(s). During the Term and for a period of two
(2) years after its termination or expiration, HealtheTech shall maintain the
HealtheTech Customer Support Services in a commercially reasonable manner
consistent with industry practices for medical monitoring devices. Please
include quantity, part numbers and lot numbers. All returns are to be sent to
HealtheTech, Inc. 325 Los Gatos-Saratoga, Los Gatos, CA 95030 USA. Returns of
Products from Distributor's European Market shall be returnable to HealtheTech's
European Manufacturing facility when and if that facility becomes operational,
and HealtheTech agrees to provide Distributor written notification of when such
a facility becomes operational and the corresponding return shipping address at
that time. For all returns, an RGA number must appear on the outside of the box.
HealtheTech will not accept or return any merchandise that: (a) is a special
order; (b) except for defective Product, is in unsalable condition, used
merchandise, or merchandise returned in damaged packaging or shelf box; or
(c) has not been shipped freight prepaid (C.O.D. shipments will not be
accepted). HealtheTech reserves the right to have final approval on all
merchandise returns. All returns of non-defective Products will be subject to a
twenty percent (20%) reprocessing and restocking charge unless otherwise agreed
in writing by HealtheTech. Further, if the recall of any Products is determined
necessary by any governmental agency, then all reasonable costs of such recall
will be the responsibility of HealtheTech.

7

--------------------------------------------------------------------------------



7.    SUPPORT.

        7.1 By Distributor. Distributor will be solely responsible for
performing, in a manner consistent with good industry practice, all
installation, training, support of Products, and other services requested or
required by subdistributors or End Users who obtain Product from Distributor.
Distributor may not refer any subdistributor or End User to HealtheTech for such
support. Distributor may require subdistributors to provide such support to End
Users but shall use commercially reasonable efforts to ensure that
subdistributors do not refer End Users to HealtheTech for such support.

        7.2 By HealtheTech. HealtheTech will provide to Distributor reasonable
second-level maintenance and support services for the Products. HealtheTech will
provide standard and reasonable maintenance and support to Distributor during
regular business hours (Monday through Friday, 8:30 a.m. to 5:00 p.m. MT,
excluding holidays). HealtheTech has no obligation under this Agreement to
provide any services to, or respond to any requests from, subdistributors or End
Users. However, HealtheTech reserves the right to establish and maintain contact
with any subdistributor or End User in order to facilitate the second level
support.

8.    CONFIDENTIALITY.

        8.1 Confidential Information. Each party (the "Disclosing Party") may
from time to time during the term of this Agreement disclose to the other party
(the "Receiving Party") certain information regarding the Disclosing Party's
business, including technical, marketing, financial, employee, planning, and
other confidential or proprietary information ("Confidential Information"). The
Disclosing Party will mark all Confidential Information in tangible form as
"confidential" or "proprietary" or with a similar legend. The Disclosing Party
will identify all Confidential Information disclosed orally as confidential at
the time of disclosure. Regardless of whether so marked or identified, however,
any information that the Receiving Party knew or should have known, under the
circumstances, was considered confidential or proprietary by the Disclosing
Party, will be considered Confidential Information of the Disclosing Party. The
parties specifically agree that all information disclosed to HealtheTech in the
course of performing any audit pursuant to Section 5.5 and any information
contained in any reports, summaries, forecasts or estimates provided by
Distributor to HealtheTech shall be considered Confidential Information.

        8.2 Protection of Confidential Information. The Receiving Party will not
use any Confidential Information of the Disclosing Party for any purpose not
expressly permitted by this Agreement, and will disclose the Confidential
Information of the Disclosing Party only to the employees or contractors of the
Receiving Party who have a need to know such Confidential Information for
purposes of this Agreement and who are under a duty of confidentiality no less
restrictive than the Receiving Party's duty hereunder. The Receiving Party will
protect the Disclosing Party's Confidential Information from unauthorized use,
access, or disclosure in the same manner as the Receiving Party protects its own
confidential or proprietary information of a similar nature and with no less
than reasonable care.

        8.3 Exceptions. The Receiving Party's obligations under Section 8.2 with
respect to any Confidential Information of the Disclosing Party will terminate
if and when the Receiving Party can document that such information: (a) was
already known to the Receiving Party at the time of disclosure by the Disclosing
Party; (b) is disclosed to the Receiving Party by a third party who had the
right to make such disclosure without any confidentiality restrictions; (c) is,
or through no fault of the Receiving Party has become, generally available to
the public; or (d) is independently developed by the Receiving Party without
reference to, or use of, the Disclosing Party's Confidential Information. In
addition, the Receiving Party will be allowed to disclose Confidential
Information of the Disclosing Party to the extent that such disclosure is
(i) approved in writing by the Disclosing Party; (ii) necessary for the
Receiving Party to enforce its rights under this Agreement; or (iii) required by
law or by the order or a court of similar judicial or administrative body,
provided that the Receiving Party notifies the Disclosing Party of such required
disclosure promptly and in writing and cooperates with the Disclosing Party, at

8

--------------------------------------------------------------------------------

the Disclosing Party's reasonable request and expense, in any lawful action to
contest or limit the scope of such required disclosure.

        8.4 Return of Confidential Information. The Receiving Party will either,
at its option, return to the Disclosing Party or destroy all Confidential
Information of the Disclosing Party in the Receiving Party's possession or
control and permanently erase all electronic copies of such Confidential
Information promptly upon the written request of the Disclosing Party or the
expiration or termination of this Agreement, whichever comes first. At the
Disclosing Party's request, The Receiving Party will certify in writing signed
by an officer of the Receiving Party that it has fully complied with its
obligations under this Section 8.4.

        8.5 Confidentiality of Agreement. Neither party will disclose any terms
of this Agreement to anyone other than its Affiliates, attorneys, accountants,
and other professional advisors under a duty of confidentiality except (a) as
required by law, (b) pursuant to a mutually agreeable press release or (c) in
connection with a proposed merger, financing, or sale of such party's business
(provided that any third party to whom the terms of this Agreement are to be
disclosed signs a confidentiality agreement reasonably satisfactory to the other
party to this Agreement).

9.    PROPRIETARY RIGHTS.

        9.1 Ownership.

                9.1.1 Products. The Products and all worldwide Intellectual
Property Rights therein, are the exclusive property of HealtheTech and its
suppliers. All rights in and to the Products not expressly granted to
Distributor in this Agreement are reserved by HealtheTech and its suppliers.
Except as specifically set forth in this Agreement, nothing in this Agreement
will be deemed to grant, by implication, estoppel, or otherwise, a license under
any of HealtheTech's existing or future patents; HealtheTech agrees that it will
not assert any of its rights under such patents against Distributor or its
Affiliates based upon the use, distribution, and sublicensing by Distributor or
its Affiliates or their distributors of the Products as permitted by this
Agreement.

        9.2 Enforcement. Distributor will immediately notify HealtheTech of any
infringement, misappropriation or violation of any HealtheTech's proprietary
rights of which it becomes aware. In the event of any such infringement,
misappropriation or violation relating to the activities of Distributor or any
of its employees, agents, representatives or customers, Distributor will take
all steps reasonably necessary to terminate the same. Distributor will
immediately notify HealtheTech of any legal proceeding initiated by Distributor
in connection with such infringement, misappropriation or violation. HealtheTech
may, at its option and expense, assume control of any such proceeding. If
HealtheTech assumes control, HealtheTech will have exclusive control over the
prosecution and settlement of the proceeding and Distributor will provide such
assistance related to such proceeding as HealtheTech may reasonably request and
assist HealtheTech in enforcing any settlement or order made in connection with
such proceeding.

        9.3 Trademark License. Subject to the terms and conditions of this
Agreement, HealtheTech grants to Distributor and those of its Affiliates which
agree in writing to be bound by the terms of this Agreement a non-exclusive,
non-transferable (except as permitted under Section 15.2 (Assignment)),
revocable, royalty-free license (without the right to grant sublicenses) to use
and reproduce the HealtheTech Marks solely in connection with marketing the
Products in the Territories. Distributor agrees to state in appropriate places
on all materials using the HealtheTech Marks that the HealtheTech Marks are
trademarks of HealtheTech and to include the symbol ™ or ® as appropriate.
HealtheTech grants no rights in the HealtheTech Marks other than those expressly
granted in this Section 9.3. Distributor acknowledges HealtheTech's exclusive
ownership of the HealtheTech Marks. Distributor agrees not to take any action
inconsistent with such ownership and to cooperate, at HealtheTech's request and
expense, in any action (including the conduct of legal proceedings) which
HealtheTech deems necessary or desirable to establish or preserve HealtheTech's
exclusive rights in and

9

--------------------------------------------------------------------------------

to the HealtheTech Marks. Distributor will not adopt, use, or attempt to
register any trademarks or trade names that are confusingly similar to the
HealtheTech Marks or in such a way as to create combination marks with the
HealtheTech Marks. Distributor will provide HealtheTech with samples of all
products and materials that contain the HealtheTech Marks prior to their public
use, distribution, or display for HealtheTech's quality assurance purposes and
will obtain HealtheTech's written approval before such use, distribution, or
display, which approval shall not be unreasonably withheld or delayed. At
HealtheTech's request, Distributor will modify or discontinue any use of the
HealtheTech Marks if HealtheTech determines that such use does not comply with
HealtheTech's then-current trademark usage policies and guidelines.

        9.4 Assignments. At the end of the Term, Distributor will assign to
HealtheTech or such other person or entity as HealtheTech may designate all
rights, registrations, reservations, licenses, permits and similar items made or
obtained by Distributor relating to the Products, the Trademarks, or any other
proprietary rights of HealtheTech.

10.  WARRANTIES, REMEDIES AND DISCLAIMERS.

        10.1 Device Warranty. HealtheTech warrants to and for the benefit of
Distributor only that all Products, as delivered pursuant to Section 6.2, will
be free from defects in materials and workmanship in the course of normal use
substantially in compliance with the instructions in the User Documentation, for
a period of twenty four (24) months after commercial sale to an End-User
customer, for BodyGem devices, and for Single Use Breathing Inserts
(disposables) the warranty period shall be ninety (90) calendar days after
commercial sale to an end-user customer, unless local law in the Territory
dictates a longer period by law, in which the warranty period shall be in
accordance with that law but will not exceed twenty four (24) months after
commercial sale to an end-user customer (the "Device Warranty Period").
HealtheTech will, at its own expense and as its sole obligation and
Distributor's exclusive remedy for any breach of this warranty reported to
HealtheTech by Distributor in writing during the Device Warranty Period, at its
option, repair, replace or otherwise correct any Product that does not conform
to the warranty set forth in this Section 10.1, provided that Distributor, at
HealtheTech's request and Distributor's expense, returns the nonconforming
Product to HealtheTech's plant; and such nonconformity is not the result of any
use of the Products other than in substantial accordance with HealtheTech's
instructions and user manual. With respect to all Products that are found to be
defective after the Device Warranty Period, Distributor shall provide written
notice of such defective Product to HealtheTech reasonably describing the
defect. Distributor shall return and HealtheTech shall accept return of any such
defective Products. In its discretion, HealtheTech shall either repair or
replace such defective Product and shall reimburse Distributor for the
reasonable shipping costs of returning any defective Products. All repairs or
replacements shall be made at HealtheTech's then-prevailing rates.
Notwithstanding anything to the contrary in this Section 10.1, if the recall of
any Products is determined necessary by any governmental agency, then all
reasonable costs of such recall will be the responsibility of HealtheTech.

        10.2 Additional Warranties of HealtheTech. HealtheTech further
represents and warrants that: (i) HealtheTech owns or has acquired rights to the
proprietary technologies incorporated in the Products and owns or has secured
rights to all known applicable patents, copyrights and other intellectual
property thereto; (ii) with respect to all Products sold or delivered to
Distributor under the terms of this Agreement, marketable title to such devices
and disposables will pass to Distributor upon delivery, free and clear of any
liens, encumbrances, or defects in title and of any claims by third parties that
may interfere with Distributor's rights under this Agreement; (iii) the Products
sold or delivered to Distributor, as provided, delivered or disclosed by
HealtheTech to Distributor; (iv) Distributor's use, practice, sale, delivery,
performance, marketing, distribution or commercialization thereof (without
violating the applicable written instructions provided by HealtheTech), do not
and will not constitute an infringement, misappropriation or violation of any
known patent, copyright, trade secret, trademark,

10

--------------------------------------------------------------------------------

service mark or other intellectual property or other right of any other person
or entity; and (v) when shipped to Distributor, the Products shall be in an
undamaged and merchantable condition.

        10.3 Warranties Made by Distributor. Distributor will not make or
publish any representations, warranties, or guarantees on behalf of HealtheTech
or its suppliers concerning the Products that are inconsistent with any
warranties made by HealtheTech concerning the Products.

        10.4 Warranties by Both Parties. Each party represents and warrants that
it has full power and authority to enter into and perform this Agreement, and
the person signing this Agreement on such party's behalf has been duly
authorized and empowered to enter into this Agreement. Each party represents and
warrants it is free to enter into and perform this Agreement without thereby
being in breach of or default under the terms of any other contract, commitment
or understanding.

        10.5 Disclaimer. THE EXPRESS WARRANTIES IN THIS SECTION 10 ARE IN LIEU
OF ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE
PRODUCTS OR SOFTWARE OR THE USER DOCUMENTATION, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS. DISTRIBUTOR ACKNOWLEDGES THAT IT HAS RELIED ON NO
WARRANTIES OTHER THAN THE EXPRESS WARRANTIES IN THIS AGREEMENT.

11.  INDEMNIFICATION.

        11.1 Indemnification by Distributor.

                11.1.1 Distributor agrees to defend, indemnify and hold harmless
HealtheTech and its Affiliates from and against any claims, suits, losses,
damages, liabilities, costs, and expenses (including reasonable attorneys' fees)
brought by third parties (including any End User or subdistributor) resulting
from or relating to:

        (a)  any breach by Distributor of its obligations, duties, or
responsibilities under this Agreement;

        (b)  any actions or omissions on the part of Distributor or any of its
subdistributors in reproducing, marketing or distributing the Products; or

        (c)  any representations, warranties, guarantees, or other written or
oral statements made by or on behalf of Distributor relating to the Products
other than as authorized by HealtheTech in writing or made in the User
Documentation.

                11.1.2 The foregoing obligations are conditioned on HealtheTech
notifying Distributor promptly in writing of such action, HealtheTech giving
Distributor sole control of the defense thereof and any related settlement
negotiations, and HealtheTech cooperating and, at Distributor's reasonable
request and expense, assisting in such defense. Notwithstanding the foregoing,
Distributor shall not enter into any settlement agreement with any third party
which adversely affects the rights of HealtheTech without the prior written
consent of HealtheTech, which consent shall not be unreasonably withheld or
delayed.

        11.2 Indemnification by HealtheTech.

                11.2.1 HealtheTech agrees to defend, indemnify and hold harmless
Distributor and its Affiliates from and against any claims, suits, losses,
damages, liabilities, costs, and expenses (including reasonable attorneys' fees)
brought by third parties (including any End User or subdistributor) resulting
from or relating to any (a) bodily injury (including death) or damage to
personal property to the extent caused by negligence or defects in the design or
manufacture of the Products, (b) that a Product infringes any patents,
copyrights or misappropriates any trade secrets, or that the HealtheTech Marks,
when used in accordance with this Agreement, infringe any trademark rights of a
third party, or (c) breach by HealtheTech of its obligations, duties, or
responsibilities under this Agreement.

11

--------------------------------------------------------------------------------

                11.2.2 The foregoing obligations are conditioned on Distributor
notifying HealtheTech promptly in writing of such action, Distributor giving
HealtheTech sole control of the defense thereof and any related settlement
negotiations, and Distributor cooperating and, at HealtheTech's reasonable
request and expense, assisting in such defense. Notwithstanding the foregoing,
HealtheTech shall not enter into any settlement agreement with any third party
which adversely affects the rights of Distributor without the prior written
consent of Distributor, which consent shall not be unreasonably withheld or
delayed.

                11.2.3 If the Products or any of the HealtheTech Marks becomes,
or in HealtheTech's opinion is likely to become, the subject of an infringement
claim, HealtheTech may, at its option and expense, either (a) procure for
Distributor the right to continue exercising the rights licensed to Distributor
in this Agreement, (b) replace or modify the Products or such HealtheTech Mark
so that it becomes non-infringing and remains functionally equivalent, or
(c) refund to Distributor any payments of fees or other payments made by
Distributor to HealtheTech pursuant to Section 6 (to the extent that such
payments have not been recouped through credits), and terminate this Agreement
by written notice to Distributor, subject to Section 13 (Termination).

                11.2.4 Notwithstanding the foregoing, HealtheTech will have no
obligation under this Section 11.2 or otherwise with respect to any infringement
claim based upon (i) any unauthorized use, reproduction, or distribution of the
Products by Distributor or any of its subdistributors or End Users, (ii) any use
of the Products in combination with other products, equipment, software, or data
not supplied by HealtheTech if the Products would be non-infringing but for such
combination, or (iii) any modification of Products by any person other than
HealtheTech or its authorized agents or contractors if the Products would be
non-infringing but for such modification. This Section 11.2 states HealtheTech's
entire liability and Distributor's sole and exclusive remedy for infringement
claims and actions.

12.  OTHER OBLIGATIONS OF DISTRIBUTOR.

        12.1 No Unauthorized Warranties. Distributor will not make or extend on
behalf of HealtheTech any written or oral warranty in respect of any of the
Products except as may be contained in sales literature or brochures that are
published or approved in writing by HealtheTech. Distributor will not advise,
perform or demonstrate any use or application of any Product that is not
specifically approved in writing by HealtheTech. Distributor will not impair the
sterility or integrity of the Products while they are in Distributor's custody.

        12.2 Compliance With Laws. Distributor represents and warrants that is
familiar with applicable laws, ordinances, regulations other governmental
requirements concerning the importation, handling, marketing, sale,
demonstration, use and distribution of Products in the Territories. Distributor
will comply with all laws, ordinances, regulations and other governmental
requirements applicable to its business and to the importation, handling,
marketing, sale, demonstration, use and distribution of Products pursuant to
this Agreement.

        12.3 U.S. Export Controls. Without limiting the generality of
Section 8.2, Distributor will not, directly or indirectly, export or re-export
any Products, technical data associated with the Products, or the immediate
Products (including, but not limited to, processes, services, data and reports)
derived from use of the Products from the Territories, without first obtaining
the appropriate license from the United States Office of Export License from the
United States Office of Export Licensing or its successor if any such license is
required.

        12.4 Insurance. During the Term, Distributor will maintain liability
insurance coverage issued by a responsible insurer satisfactory to HealtheTech
as an additional insured and afford HealtheTech not less than twenty
(20) calendar days advance notice of cancellation or material change in the
policy. Upon HealtheTech's request, Distributor will provide a certificate of
insurance from the insurer certifying that coverage is in place. Also during the
Term, HealtheTech will maintain liability insurance coverage

12

--------------------------------------------------------------------------------

issued by a responsible insurer satisfactory to Distributor as an additional
insured and afford Distributor not less than twenty (20) calendar days advance
notice of cancellation or material change in the policy. Upon Distributor's
request, HealtheTech will provide a certificate of insurance from the insurer
certifying that coverage is in place.

        12.5 Noncompete. Distributor warrants and agrees that it does not now
and will not during the Term, without the prior written consent of HealtheTech,
directly or indirectly market, sell or promote any product in the Territories
that measures metabolism, other than the Products herein. Distributor further
warrants and agrees that it will not manufacture or cause to have manufactured,
nor purchase from a third party, any Single Use Breathing Inserts for use with
the Products that are not approved in writing by HealtheTech.

13.  TERM AND TERMINATION.

        13.1 Term. Unless earlier terminated pursuant to Section 13.2, the
initial term of this Agreement will begin on the Effective Date and expire on
December 31, 2007 (the "Term"). The Term can be extended by mutual written
agreement by the parties, subject to re-negotiation of the Price List.

        13.2 Termination by HealtheTech. Upon the occurrence of any of the
following, HealtheTech may terminate the Term by giving Distributor written
notice and if such occurrence is not cured within thirty (30) calendar days
thereafter:

        (a)  any assignment or attempted assignment of this Agreement by
Distributor in violation of Section 15.2;

        (b)  the failure of Distributor to make any payment when due;

        (c)  any breach of Section 12.5;

        (d)  Distributor promotes or solicits the sale of Products directly or
indirectly to customers located outside the Territories;

        (e)  the insolvency of Distributor, the filing of a petition in
bankruptcy by or against Distributor, the appointment of a receiver for
Distributor or Distributor's property, the execution of an assignment by
Distributor of all or substantially all of its assets for the benefit of its
creditors;

          (f)  the conviction of Distributor or any principal or manager of the
Distributor for any crime tending to adversely affect the ownership or operation
of business; or

        (g)  any other failure by Distributor to perform any of its obligations
under this Agreement where such failure continues for thirty (30) calendar days
after written notice thereof by HealtheTech to Distributor.

        13.3 Termination by Distributor. Upon the occurrence of any of the
following, Distributor may terminate the Term by giving HealtheTech written
notice and if such occurrence is not cured within thirty (30) calendar days
thereafter:

        (a)  HealtheTech increases the prices at which Distributor may purchase
Products under this Agreement by more than fifteen percent (15%) in any twelve
(12) month period during the Term, provided that the Distributor gives
HealtheTech written notice of such termination prior to such increased prices
becoming effective pursuant to Section 6.3;

        (b)  the insolvency of HealtheTech, the filing of a petition in
bankruptcy by or against HealtheTech, the appointment of a receiver for
HealtheTech or HealtheTech's property, or the execution of an assignment by
HealtheTech of all or substantially all of its assets for the benefit of its
creditors;

13

--------------------------------------------------------------------------------

        (c)  the conviction of HealtheTech or any principal or manager of
HealtheTech for any crime tending to adversely affect the ownership or operation
of business; or

        (d)  any other failure by HealtheTech to perform any of its obligations
under this Agreement where such failure continues for thirty (30) calendar days
after written notice thereof by Distributor of HealtheTech.

        13.4 Effect of Termination.

                13.4.1 Any termination pursuant to Sections 13.2 or 13.3 will be
without prejudice to any other right or remedy afforded to either party under
this Agreement or any applicable law (e.g., in the case of any breach or default
by the other party), and will not affect any rights or obligations which have
arisen prior to the date of such termination. Termination of the Agreement shall
not relieve the parties of any obligation or liability arising prior to such
termination, including the obligation to maintain the confidentiality of certain
information as referenced in Section 8.1. In the event of termination,
Distributor will:

      (a) not have any further right to market, sell or distribute Products in
the Territories;

      (b) furnish HealtheTech with such information relating to the marketing,
sale or distribution of Products in the Territories as HealtheTech may
reasonably request (including, but not limited to, information as to calls or
the status of any negotiations for the sale of the Products);

      (c) will return to HealtheTech any Products, sales materials, manuals,
price lists, and mailing lists provided by HealtheTech to Distributor for
demonstration, promotional, or marketing purposes; and

      (d) will return to HealtheTech any Products which have not been committed
for sale to a customer. HealtheTech will repurchase these Products at the
Distributor's cost.

        13.5 Standards of Performance. Each party acknowledges that the
standards of performance imposed on it by this Agreement are reasonable and that
any failure on its part to comply fully with all of the terms and conditions set
forth in this Agreement shall constitute a material breach and good cause for
termination of this Agreement by the other party.

        13.6 Acknowledgment. Any expiration or termination of the Term will be
final and absolute. Distributor waives any right, either express or implied by
applicable law or otherwise, to renewal of this Agreement or to any damages or
compensation for any expiration or termination of the Term in accordance with
this Section 13. Each of the parties have considered the possibility of such
expiration or termination and the possibility of loss and damage resulting
therefrom in making expenditures pursuant to the performance of this Agreement.
It is the express intent and agreement of the parties that neither will be
liable to the other for damages or otherwise by reason of the expiration or
termination of the Term as provided for herein.

        13.7 Survival. Sections 2.4, 5.5, 6.7, 8, 10.1, 11, 14, and 15.5-15.12
will survive expiration or termination of this Agreement for any reason;
provided that the rights of HealtheTech pursuant to Section 5.5 shall terminate
six (6) months after the expiration or termination of this Agreement.

14. LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS ARISING UNDER SECTIONS 11.1 OR
11.2, EACH PARTY'S LIABILITY (WHETHER IN TORT, CONTRACT OR OTHERWISE AND
NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED),
PRODUCT LIABILITY, OR STRICT LIABILITY) UNDER THIS AGREEMENT OR WITH REGARD TO
ANY PRODUCTS OR OTHER ITEMS FURNISHED UNDER THIS AGREEMENT WILL IN NO EVENT
EXCEED THE COMPENSATION PAID TO HEALTHETECH UNDER THIS AGREEMENT. EXCEPT FOR
CLAIMS ARISING UNDER SECTIONS 11.1 OR 11.2, IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR ANY INDIRECT, INCIDENTAL SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT
OF ITS

14

--------------------------------------------------------------------------------

PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR THE USE OF, INABILITY TO USE,
OR RESULTS OF USE OF ANY PRODUCTS.

15.  MISCELLANEOUS.

        15.1 Force Majeure. Neither party will be liable for, or be considered
to be in breach of or default under this Agreement on account of, any delay or
failure to perform as required by this Agreement (other than for payments owed)
as a result of any cause or condition beyond such party's reasonable control.
The occurrence of any force majeure event affecting the performance of either
party shall extend the exclusivity set forth in Section 2.3 on a day-for-day
basis during the pendency of such force majeure event.

        15.2 Assignment. Distributor may not assign or transfer, by operation of
law or otherwise, any of its rights under this Agreement or delegate any of its
duties under this Agreement to any third party other than Distributor's
Affiliates without HealtheTech's prior written consent, which approval shall not
be unreasonably withheld or delayed. HealtheTech hereby consents to the
assignment of this Agreement to Microlife without the consent of HealtheTech.
HealtheTech may not assign or transfer, by operation of law or otherwise, any of
its rights under this Agreement or delegate any of its duties under this
Agreement to any third party other than HealtheTech's Affiliates without
Distributor's prior written consent, which approval shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, each party may assign this
Agreement in connection with the sale of all or substantially all of its
business or assets without obtaining the prior written consent of the other
party provided that the assignee (i) agrees to perform all of the assigning
party's obligations hereunder, and (ii) is not reasonably considered a major
competitor of the non-assigning party. A major competitor includes any entity
that, if it were to accept assignment of this Agreement, would result in the
non-assigning party breaching an exclusivity obligation contained in its
agreements with one or more of its other business partners. Any attempted
assignment or transfer in violation of this Section 15.2 will be void.

        15.3 Notice. Notices or consents under this Agreement will be in writing
and delivered personally or, if mailed, will be sent certified mail, return
receipt requested, or by telex or facsimile or overnight express service, if
addressed to the recipient s address set forth on the signature page of this
Agreement, or in either case to such other address as may be established by
notice to the other party Notice will be effective only upon actual receipt.

        15.4 Nonwaiver. The failure of either party to insist upon or enforce
strict performance of any of the provisions of this Agreement or to exercise any
rights or remedies under This Agreement will not be construed as a waiver or
relinquishment to any extent of such party' right to assert or rely upon any
such provisions, rights or remedies in that or any other instance; rather, the
same will be and remain in full force and effect.

        15.5 Interpretation. The English language of the Agreement will govern
any interpretation of or dispute regarding the terms of this Agreement.

        15.6 Remedies. Except as provided in Section 10 (Warranties, Remedies
and Disclaimers) and Section 11 (Indemnification), the parties' rights and
remedies under this Agreement are cumulative. Distributor acknowledges that the
Products contains valuable trade secrets and proprietary information of
HealtheTech, that any actual or threatened breach of Section 9.3 (Trademark
License) or Section 8 (Confidentiality) will constitute immediate, irreparable
harm to HealtheTech for which monetary damages would be an inadequate remedy,
and that injunctive relief is an appropriate remedy for such breach. If
Distributor continues to distribute the Products after its right to do so has
terminated or expired, HealtheTech will be entitled to immediate injunctive
relief without the requirement of posting bond, including an order directing
that any Products that Distributor attempts to import into any country or
territory be seized, impounded, and destroyed by customs officials. HealtheTech
acknowledges that any actual or threatened breach of Section 2.3 (Exclusivity)
or Section 8 (Confidentiality) will constitute immediate, irreparable harm to
Distributor for which monetary

15

--------------------------------------------------------------------------------

damages would be an inadequate remedy, and that injunctive relief is an
appropriate remedy for any such breach. Accordingly, Distributor will be
entitled to immediate injunctive relief without the requirement of posting bond,
including an order directing that HealtheTech comply with the terms of this
Agreement. If any legal action is brought to enforce this Agreement, the
prevailing party will be entitled to receive its attorneys' fees, court costs,
and other collection expenses, in addition to any other relief it may receive.

        15.7 Severability. If any provision of this Agreement is unenforceable,
such provision will be changed and interpreted to accomplish the objectives of
such provision to the greatest extent possible under applicable law and the
remaining provisions will continue in full force and effect. Without limiting
the generality of the foregoing, Distributor agrees that Section 14 (Limitation
of Liability) will remain in effect notwithstanding the unenforceability of any
provision in Section 10 (Warranties, Remedies and Disclaimers).

        15.8 Construction. The headings of Sections of this Agreement are for
convenience and are not to be used in interpreting this Agreement. As used in
this Agreement, the word "including" means "including but not limited to."

        15.9 Counterparts. This Agreement may be executed in counterparts, each
of which will be considered an original, but all of which together will
constitute the same instrument. Signatures received by facsimile shall be deemed
to be considered original signatures.

        15.10 Governing Law; Venue. The rights and obligations of the parties
under this agreement shall not be governed by the provisions of the 1980 United
Nations Convention on Contracts for the International Sale of Goods or the
United Nations Convention on the Limitation Period in the International Sale of
Goods, as amended; rather, these rights and obligations shall be governed in all
respects by the laws of the State of Delaware exclusively, as such laws apply to
contracts between Delaware residents performed entirely within Delaware. Each
party agrees that all disputes arising hereunder shall be adjudicated in the
state and federal courts having jurisdiction over disputes arising in either
Denver, Colorado or San Francisco, California, and Distributor hereby agrees to
consent to the personal jurisdiction of such courts.

        15.11 Performance Guaranty. Microlife, as the ultimate beneficial owner
of Distributor, hereby guaranties the performance of Distributor of its
obligations pursuant to this Agreement. Microlife's obligations pursuant to this
Section 15.11 shall be limited to directing Distributor to perform its
obligations as set forth in this Agreement and nothing in this Agreement shall
be construed as imposing any obligation on Microlife that is greater than the
obligations on Distributor. HealtheTech shall exercise its rights pursuant to
this Section 15.11 by providing written notice to Microlife as follows and
reasonably identifying the breach of the Agreement that HealtheTech wishes
Microlife to cause Distributor to cure: 9F, 431, RuiGang Road, NeiHu, Taipei
114, Taiwan, R.O.C. Attn: K.Y. Lin. This Section 15.11 shall terminate if
Distributor assigns this Agreement to Microlife.

        15.12 Entire Agreement. This Agreement contains the entire agreement,
and supersedes any and all prior agreements, between the parties with regard to
the appointment of Distributor as a distributor of Products and Distributor's
purchase and sale of Products including, without limitation, the Original
Agreement. HealtheTech will not be bound be, and specifically objects to, any
terms, conditions, or other provisions that are different from or in addition to
the provisions of the Agreement (whether or not it would materially alter this
correspondence, or otherwise. Without limiting the generality of the foregoing,
any printed terms, conditions of other provisions that are included in or
accompany any of the Distributor's orders for Products under this Agreement will
not apply to be binding on HealtheTech. This Agreement may not be waived,
amended or rescinded except by a writing signed by the party to be charged
thereby.


[SIGNATURE PAGE FOLLOWS]


16

--------------------------------------------------------------------------------

        IN WITNESS THEREOF, the parties have executed this Agreement as of the
date first above written.


HEALTHETECH, INC.:
 
MALACCA INTERNATIONAL CORPORATION:

By: /s/
 
James R. Mault
 
By: /s/
 
K.Y. Lin     James R. Mault       K.Y. Lin     Chairman and CEO       President
    523 Park Point Drive, 3rd Floor       9F, 431, RuiGang Road     Golden, CO
80401       NeiHu, Taipei 114, Taiwan, R.O.C.

17

--------------------------------------------------------------------------------




EXHIBIT A


PRODUCT LIST

1.Products.

        (a) The HealtheTech BodyGem™ Metabolic Measurement Device and its
associated disposable Single-Use Breathing Inserts (disposable mouthpieces or
facemasks).

        (b) HealtheTech's BalanceLog™ Software.

        (c) HealtheTech's BodyGem Analyzer™ Software.

The parties can add products by mutual written agreement

A-1

--------------------------------------------------------------------------------




EXHIBIT B


SALES TARGETS

        Distributors Sales Targets are defined for calendar years 2002 and 2003
below. For subsequent calendar years during the Term, the parties agree to use
best efforts to negotiate and mutually agree upon new Sales Targets for the
coming calendar year between November 1 and November 30 of the year prior. The
mutually agreed upon Sales Targets shall then apply for the approaching calendar
year. For example, the parties shall negotiate and agree upon Sales Targets for
year 2004 during the time period November 1 through 30, 2003. This cycle shall
then apply for each subsequent calendar year during the Term.

        If all Product minimum Sales Targets are met or exceeded for both
calendar year 2002 and 2003, then Distributor's Exclusivity for the Markets and
the Territories shall automatically extend through the following calendar year,
year 2004. Likewise, if subsequent calendar year Sales Targets established via
the annual cycle defined above are met or exceeded in any calendar year,
Distributor's Exclusivity for the Markets and the Territories shall
automatically extend through the following calendar year. Subject to
Sections 2.3 and 6.1, failure by Distributor to meet or exceed the Sales Targets
established in year 2004 shall result in loss of Exclusivity in the subsequent
calendar year, and Distributors rights shall convert to non-exclusive upon
January 1, 2005.

Sales Targets for European and Taiwanese Markets Combined:

1.BodyGems. Distributor agrees to meet the following cumulative Sales Targets
for BodyGems in the combined European Market and Taiwanese Markets in the years
2002 and 2003:

        Year 2002:    [***] total BodyGem units, with [***] of those units
purchased before March 27, 2002.

        Year 2003:    [***] total BodyGem units.

        To facilitate Distributor inventory sufficient to meet the above minimum
Sales Targets, the following minimum Distributor purchase volumes per calendar
quarter are recommended. Distributor shall order the specified purchase quantity
of BodyGems in each calendar quarter, or at Distributor's option, may elect to
pay HealtheTech the equivalent amount of the required quantity not purchased
(quantity × unit price) due net forty five (45) calendar days from date of
invoice and HealtheTech shall invoice Distributor for any such amounts at the
end of each quarter ("take or pay"). Notwithstanding the foregoing, fifty
percent (50)%) the orders in excess of the minimum Distributor purchase volumes
in any calendar quarter shall be credited towards the minimum Distributor
purchase volumes in the subsequent calendar quarter.

BodyGems, Recommended Purchase Volumes

--------------------------------------------------------------------------------

Calendar Quarter

--------------------------------------------------------------------------------

  Units per Quarter

--------------------------------------------------------------------------------

Q1, 2002   [***] Q2, 2002   [***] Q3, 2002   [***] Q4, 2002   [***] Q1, 2003  
[***] Q2, 2003   [***] Q3, 2003   [***] Q4, 2003   [***]

B-1

--------------------------------------------------------------------------------

2.Disposables. Distributor agrees to meet the following cumulative Sales Targets
for Single Use Breathing Inserts (Disposables) in the combined European
Territory and Taiwanese Territory in the years 2002 and 2003:

        Year 2002:    [***] total units, with [***] of those units purchased
before March 27, 2002.

        Year 2003:    [***] total units.

        To facilitate Distributor inventory sufficient to meet the above minimum
Sales Targets, the following minimum Distributor purchase volumes per calendar
quarter are required. Distributor shall order the specified purchase quantity in
each calendar quarter, or at Distributor's option, may elect to pay HealtheTech
the equivalent amount of any the required quantity not purchased
(quantity × unit price) due net forty five (45) calendar days from date of
invoice and HealtheTech shall invoice Distributor for any such amounts at the
end of each quarter ("take or pay"). Notwithstanding the foregoing, fifty
percent (50%) of the orders in excess of the minimum Distributor purchase
volumes in any calendar quarter shall be credited towards the minimum
Distributor purchase volumes in the subsequent calendar quarter.

Disposables, Recommended Purchase Volumes

--------------------------------------------------------------------------------

Calendar Quarter

--------------------------------------------------------------------------------

  Units per Quarter

--------------------------------------------------------------------------------

Q1, 2002   [***] Q2, 2002   [***] Q3, 2002   [***] Q4, 2002   [***] Q1, 2003  
[***] Q2, 2003   [***] Q3, 2003   [***] Q4, 2003   [***]

B-2

--------------------------------------------------------------------------------




EXHIBIT C


TERRITORIES AND MARKETS

I.For Microlife European Distribution, the Territory is defined as Europe.

II.For Microlife European Distribution, the Market is the retail pharmacy
channel; provided that the pharmacies shall be prohibited from reselling the
Product.

III.For Microlife Taiwan Distribution, the Territory is the country of Taiwan.

IV.For Microlife Taiwan Distribution, the Market is the weight management and
fitness/exercise channel.

C-1

--------------------------------------------------------------------------------






EXHIBIT D


TRADEMARKS

Trademarks and tradenames of HealtheTech:

        HealtheTech (name and stylized mark)

        BodyGem

        Your Body Is Talking. Listen.

        BalanceLog

        Calorie Checkbook

        Listen To Your Body

D-1

--------------------------------------------------------------------------------




EXHIBIT E


PRICE LIST

(all prices are Distributor prices in U.S. Dollars)

1.BodyGem™ Metabolic Measurement Device: $[***] per unit.

2.BalanceLog™ Software

a.BalanceLog for Windows: $[***]/each (packaged on CD)

b.BalanceLog for Windows and Palm OS: $[***]/each (packaged on CD)

c.Localized versions for Each Territory: To Be Determined by HealtheTech after
localized version requirements are specified

3.    BodyGem Analyzer™ Software

a.English version: $[***]/each (packaged on CD)

b.Localized versions for each Territory: To Be Determined by HealtheTech after
localized version requirements are specified



4.Disposables for BodyGem: Single Use Breathing Inserts (Disposables) are
packaged in boxes of 20 units. Disposable pricing is based on the volume
quantity of each individual purchase order as follows:


Quantity per Purchase Order

--------------------------------------------------------------------------------

  Price per Unit ($USD)

--------------------------------------------------------------------------------

[***]   $[***] [***]   $[***] [***]   $[***] [***]   $[***] [***]   $[***]

--------------------------------------------------------------------------------

Note: A purchase order for disposables can be placed for any given quantity to
secure the disposable volume pricing above and may specify split shipments over
time if all shipments are specified for delivery within the current calendar
year. Payment for the full ordered quantity on the purchase order will be
invoiced at one time and full payment for the entire quantity must be made net
forty five (45) calendar days from the date of invoice per Section 6.4.

E-1

--------------------------------------------------------------------------------




EXHIBIT F


DISTRIBUTOR OBLIGATIONS

        Distributor shall, for the Term of this Agreement, perform the following
obligations and shall cause any Service Affiliate of Distributor to perform the
following obligations, for the Term of this agreement:

(i)   Provide for appropriate training to applicable Service Affiliates and
Service Affiliate employees sufficient to enable use and promotion of metabolic
measurement services using the BodyGem in compliance with the operating
instructions and any training provided by HealtheTech to Distributor, and proper
promotion of BalanceLog software and use all commercially reasonable marketing
and promotional efforts to promote the Products.
(ii)
 
Use commercially reasonable efforts to market and provide metabolic measurements
using the Products to customers in the Market and the Territory.
(iii)
 
After at least ten (10) business days prior written notice, allow HealtheTech
access to visit any Distributor or Service Affiliate-operated location during
normal business hours and at HealtheTech's sole expense to conduct a review the
Distributor or Service Affiliate facilities and their Products capabilities and
if applicable, make suggestions for improvement based upon HealtheTech's
experience with the Products. Distributor agrees to consider such suggestions
and make changes it believes, in Distributor's sole discretion, are appropriate.
All HealtheTech personnel shall comply with all policies and procedures of
Distributor or any Service Affiliate when on-site at such facilities.
(iv)
 
After at least ten (10) business days prior written notice, allow HealtheTech
access to visit any Distributor or Service Affiliate location during normal
business hours at HealtheTech's sole expense, to confirm calibration and proper
operation of Distributor's or Service Affiliate's BodyGem metabolic measurement
devices and at HealtheTech's sole election, to upgrade or exchange out (with
upgraded units) Distributor's or Distributor's Service Affiliate's BodyGem
devices when and if HealtheTech deems appropriate. All HealtheTech personnel
shall comply with all policies and procedures of Distributor or any Service
Affiliate when on-site at such facilities.
(v)
 
Use HealtheTech Products exclusively in Distributor's or Distributor's Service
Affiliate's locations, and will not deploy or offer in any of such locations
metabolic measurement services using metabolic measurement devices other than
the HealtheTech BodyGem metabolic measurement device and its Single Use
Breathing Inserts.
(vi)
 
Not knowingly incur any liability on behalf of HealtheTech, nor in any way
pledge or purport to pledge HealtheTech's credit; nor describe or hold itself
out as an employee of HealtheTech; nor describe itself other than as a service
provider of metabolic measurements using the Products in relation to HealtheTech
metabolic measurement technologies; nor make any claims (medical or otherwise)
inconsistent with written product manuals or HealtheTech provided BodyGem
training.
 
 
 

F-1

--------------------------------------------------------------------------------


(vii)
 
Not distribute or publish advertising (whether written, broadcast, telecast,
posted on web sites or otherwise) created by or for Distributor or Distributor's
Service Affiliate's referring to the Products or using HealtheTech branding
(including HealtheTech logos, trademarks, or graphics) without submitting the
same to HealtheTech for review and securing specific HealtheTech approval in
writing with regard to the form, manner, extent and wording of each such item of
advertising and printed matter, prior to causing such distribution or
publishing. Distributor agrees to comply with the written promotional guidelines
provided by HealtheTech. HealtheTech advertising copy, brochures, promotional
materials and manuals provided to Distributor by HealtheTech shall be deemed to
be so approved by HealtheTech, unless HealtheTech otherwise informs Distributor
in writing. All advertising by Distributor shall be without recourse to
HealtheTech for any expense incurred unless such expense is specifically and
reimbursement approved in writing by HealtheTech.
(viii)
 
Acknowledge that the BodyGem device being supplied to Distributor by HealtheTech
is not a medical device, is not approved or cleared by the U.S. Food and Drug
Administration (FDA) as a medical device, and is not being offered by
HealtheTech as a medical device. Distributor agrees not to make any medical
claims about the HealtheTech Products.
(ix)
 
Not use any non-HealtheTech approved Disposable components with the BodyGem
metabolic measurement device. Distributor acknowledges that use of any
non-HealtheTech approved breathing insert (mouthpiece or facemask) with the
BodyGem device voids the warranty for such device and may cause the device to
operate inaccurately.
(x)
 
Acknowledge that the Single Use Breathing Inserts are disposable components and
are not intended for re-use and that any re-use may present a risk of
transmission of infectious or communicable diseases. Distributor shall ensure
that HealtheTech's instructions which prohibit re-use of disposable components
are included with the Product. Further, Distributor shall use its best efforts
to highlight in its communications with sub-distributors, if any, and all End
Users that the Single Use Breathing Inserts are disposable components and, as
stated in HealtheTech's instructions, must not be re-used. Finally, in any
training programs for sub-distributors and/or End-Users, Distributor shall
highlight that the Single Use Breathing Inserts are disposable components and,
as stated in HealtheTech's instructions, must not be re-used.
(xi)
 
Keep on hand a reasonable inventory of Products sufficient to allow for prompt
delivery of Products to purchasers.
(xii)
 
Provide appropriate and professional application advice and counseling for each
Product sold by Distributor, and provide prompt follow-up service and advice to
purchasers of Products when so requested by the purchaser.
(xiii)
 
maintain and furnish periodically, as reasonable requested by HealtheTech,
complete and accurate records of sale of each Product sold under this Agreement
(e.g., showing the date of sale, name and address of the purchaser and the
Product serial number or lot number).
(xiv)
 
Distribute to all purchasers of the Product, as requested by HealtheTech,
revisions and/or supplements to the Product's operations manual. Product
information bulletins and all other Product related documents or information,
and assist in translating accurately such documents or information into a
language other than English as appropriate or necessary for distribution of the
Products in the Territories.
(xv)
 
Assist in promptly executing Product recalls as directed by HealtheTech, in
which event HealtheTech will reimburse Distributor for all documented,
reasonable, out-of-pocket expenses reasonably incurred by Distributor to comply
with HealtheTech's directives in connection with repurchasing Products subject
to recall.
 
 
 

F-2

--------------------------------------------------------------------------------


(xvi)
 
Promptly advise HealtheTech of complaints that Distributor may receive or become
aware of concerning the Products, and telephone or otherwise contact HealtheTech
to report any information of which Distributor becomes aware that suggests that
any of the Products may be operating improperly.
(xvii)
 
refer to HealtheTech any inquiry other than a purchase order or potential
purchase order from the public, any governmental authority, any trade
association or any news media, publication or reporter concerning the Products
or HealtheTech.
(xviii)
 
not market or sell Products outside the Territories; sell, lease, give away or
otherwise provide the Product to any individual for home use or any person or
entity other than as expressly provided herein (selling to a sub-distributor or
who in turn sells to a retail pharmacist is not prohibited); or sell any Product
to any End User or sub-distributor that Distributor has knowledge will resell
the Product for home use or any person or entity other than as expressly
provided herein.
(xix)
 
Secure and maintain, in the name of HealtheTech and Distributor any and all
registrations, permits, licenses, approval, and other governmental actions
required to import handle, market, sell, demonstrate, use and distribute
Products in the Territories, provide to HealtheTech quarterly progress report's
on any such action, and promptly provide HealtheTech copies of all
registrations, permits, licenses, approvals, certificates, correspondence and
other documentation related to any such action.
(xx)
 
Provide to HealtheTech all information, documents and other assistance
reasonably required by HealtheTech to obtain U.S. export approvals, if any,
required to import, handle, market, sell, demonstrate, use and distribute
Product in Territories.
(xxi)
 
Conduct its business, including, but not limited to the obligations set forth
herein, in a professional and lawful manner.
(xxii)
 
if Distributor appoints any Service Affiliates, sub-distributors, dealers,
retailers or other non-employee representatives in accordance with Section 2.1,
Distributor hereby acknowledges that HealtheTech shall have the right to
communicate directly with said Service Affiliate, sub-distributor, dealer,
retailer, or other non-employee representative on all issues related to
distribution of the Product in the Territories or any issues arising directly or
indirectly from the distribution of said products.
(xxiii)
 
Distributor shall contact HealtheTech, in writing, of its interest or intent to
sponsor a clinical study that includes any Product, and allow HealtheTech to
provide input, guidance and advice concerning the use of Product in the clinical
study, specifically to include the establishment of any protocol or other
technical matter related to the Product.

F-3

--------------------------------------------------------------------------------



QuickLinks


CONFIDENTIAL TREATMENT REQUESTED *** Text Omitted and Filed Separately
Confidential Treatment Requested Under 17 C.F.R. 200.80(b)(4), 200.83 and
240.24b-2


EXHIBIT 10.50



AMENDED AND RESTATED INTERNATIONAL DISTRIBUTION AGREEMENT
RECITALS
[SIGNATURE PAGE FOLLOWS]
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
